IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, )
)
Plaintiff )
) Case No. 320-mj-00374-DMS
vs. )
)
SANH SUNNI THAMPITHAK, )
)
Defendant. )
)

 

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Clinton J. Wight, being duly sworn, hereby depose and say:
INTRODUCTION AND AFFIANT BACKGROUND

1. I ama Special Agent with the Internal Revenue Service Criminal Investigation
(“IRS-CI”) and have been so employed since September 2008. I am currently assigned to the
Anchorage, Alaska, post of duty. My responsibilities include investigating potential criminal
violations of the Internal Revenue Code (“IRC”), Title 26, United States Code (“U.S.C.”);
violations of the Money and Finance statutes (“Title 31, U.S.C.”); and violations of select
provision of the general criminal code (“Title 18, U.S.C.”).

2. During my more than || years as an IRS-CI Special Agent, I have conducted
investigations involving violations of Titles 18, 26 and 31 U.S.C. and assisted in numerous other
investigations of violations of these same titles. I have interviewed witnesses, conducted subject
interviews, executed search warrants, analyzed financial records, and used other investigative

techniques to secure relevant information regarding various federal crimes.

3:20-mj-00374-D MS Page | of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 1 of 27
3. I submit this affidavit in support of a Criminal Complaint charging that SANH
SUNNI THAMPITHAK a/k/a ALLYSIA THAMPITHAK a/k/a ALLY THAMPITHAK
(“THAMPITHAK”) did willfully aid and assist in, and procure, counsel, and advise the
preparation and presentation to the Internal Revenue Service (“IRS”), of U.S. Individual Income
Tax Returns, Forms 1040, (“Form 1040’) either individual or joint, for the taxpayers and
calendar years hereinafter specified. The returns were false and fraudulent as to material matters,
in that they represented that the taxpayers were entitled under the provisions of the Internal
Revenue laws to claim deductions or credits for items hereinafter specified, whereas, as
THAMPITHAK then and there knew, the taxpayer was not entitled to claim the specified
deductions or credits in the claimed amounts, with each claim alleged asa separate violation of

Title 26 U.S.C. § 7206(2), Fraud and False Statements:

3:20-mj-00374-DMS Page 2 of 27 \r

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 2 of 27
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPROXIMATE
AMOUNT
FILING OF or ON OR CALENDAR FALSELY
ABOUT TA XPA YER TAX YEAR | FALSELY CLAIMED ITEM CLAIMED
Line 53, Residential Energy
January 29, 2018 P.L. 2017 Credits $4,954
Line 29, Total Itemized
February 2, 2017 P.L. 2016 Deductions $30,227
Line 53, Residential Energy
February 20, 2018 RV. and EV. 2017 Credits $4,500
Line 29, Total Itemized
February 15,2017 RV. andEV. 2016 Deductions $14,090
Line 29, Total Itemized
April 2, 2016 R.B. and T.B. 2015 Deductions $36,794
Line 29, Total Itemized
February 10,2016 M.H. 2015 Deductions $24,482
Line 29, Total Itemized
May 23, 2016 B.K. 2015 Deductions $23,907
Line 29, Total Itemized
March 31, 2017 S.V. 2016 Deductions $30,744
Line 29, Total Itemized
January 31,2016 C.D. 2015 Deductions $16,175
Line 29, Total Itemized
February 1,2016 B.D. 2015 Deductions $22,498
Line 29, Total Itemized
February 4, 2017 RT, 2016 Deductions $14,526
Line 29, Total Itemized
January 30, 2017 RS. 2016 Deductions $20,248
Line 53, Residential Energy
February 25, 2018 V.L. 2017 Credits $4,000
4, The information put forth in this affidavit is based upon my training and

experience, my personal knowledge of this investigation, information conveyed to me by other

law enforcement agents, and other sources of information described herein. This affidavit is

submitted for the limited purpose of establishing probable cause to believe THAMPITHAK has

committed the offenses described above and does not set forth all my knowledge about this

matter.

3:20-mj-00374-DMS

Page 3 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 3 of 27
RELEVANT STATUTE

5. Fraud and False Statements, in violation of 26 U.S.C. § 7206(2), is violated when
a person willfully aids or assists in, or procures, counsels, or advises the preparation or
presentation under, or in connection with any matter arising under, the Internal Revenue laws, of
areturn, affidavit, claim, or other document, which is fraudulent or is false as to a material
matter, whether or not such falsity or fraud is with the knowledge or consent of the person
authorized or required to present such return, affidavit, claim, or document.

TECHNICAL TERMS AND OVERVIEW OF ONLINE TAX FILING

6. Based on my training and experience conversations with other law enforcement
agents, and participation in other investigations, I use the following terms to convey the
following meanings:

a. Form 1040 is the standard form or return taxpayers use to report income,
adjustments to income, exemptions, deductions, taxes, credits, claim refunds for
overpayment of tax, and other pertinent tax information to the IRS.

b. Itemized Deduction: taxpayers may elect to take a standard deduction, or
they may itemize deductions for specific expenses paid to reduce their taxable income.
Amongst the itemized expenses that may be deducted are unreimbursed employee
expenses, amounts paid for certain taxes, interest, charitable contributions, and other
miscellaneous expenses.

Cc. Schedule A, Itemized Deductions, (“Schedule A”): Schedule A is the form
taxpayers electing to itemize deductions use to figure the total amount of itemized

deduction for the various deductible expenses. Schedule A is attached and filed with the

3:20-mj-00374-DMS Page 4 of 27 yy

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 4 of 27
Form 1040. The total itemized deductions are generally reported on Schedule A Line 29
with the amount carried forward to the Form 1040.

d. Employee Business Expenses (“EBE”): EBE are a miscellaneous itemized
deduction for ordinary and necessary expenses for a job. The EBE deduction was
available to taxpayers until 2018 and was among miscellaneous deductions subject to a
two percent of adjusted gross income limitation. An ordinary expense for a job was one
that was common and accepted in the taxpayer’s field or trade, business, or profession. A
necessary expense was one that was helpful and appropriate for the taxpayer’s business.
EBE amounts were generally reported on Form 2106, Employee Business Expenses,
(“Form 2106”) and carried forward to the Schedule A to be included in the total itemized
deductions reported on Line 29. Amongst the ordinary and necessary EBE was
unreimbursed use of a taxpayer’s personal car for business purposes. Taxpayers could
choose to use a standard mileage rate based on miles driven to compute the amount of
deductible car expenses (i.e. multiplying the standard mileage rate by the number of
miles driven for business purposes). Taxpayers could not deduct the miles driven for
commuting from their home to their main or regular place of work (these costs were
nondeductible personal commuting expense).

e. Residential Energy Credits (“REC”): REC refers to two refundable tax
credits generally available to individuals under 26 U.S.C. §§ 25C and 25D for energy
saving improvements made to their primary residence. The taxpayer uses Form 5695,
Residential Energy Credits, (“Form 5695”) to figure and take the residential energy
credits. The credit is then carried forward to the Form 1040 and generally reported on

Line 53. Refundable tax credits are treated as payment of tax. If the total amount of

3:20-mj-00374-DMS Page 5 of 27 |

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 5 of 27
refundable credits, withheld federal income tax, and estimated tax payments is more than
a taxpayer’s total tax, the excess is refunded to the taxpayer.

f. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders,
even when the devices communicating with each other are in the same state.

g. IP Address: The Internet Protocol address (“IP address”) is a unique
numeric address used by computers on the Internet. An IP address looks like a series of
four numbers, each in a range 0-255, separated by periods (e.g. 121.56.97.178). Every
computer attached to the Internet must be assigned and IP address so that Internet traffic
sent from and directed to that computer may be directed properly from its source to its
destination. Most Internet service providers control a range of IP addresses. Some
computers have static — that is, long-term —IP addresses, while other computers have
dynamic — that is frequently changed — IP addresses.

h. IRS e-file is the automated electronic filing system created by the IRS that
allows submission of tax return data in the form of electronic records. It includes both
electronically preparing and filing the returns.

i. Authorized IRS e-file Provider (“Provider”): A Provider is a business or
organization authorized by the IRS to participate in IRS e-file.

it Modernized e-file Program (“MeF’’): The MeF is a web-based electronic
filing system designed and developed by the IRS that allows electronic filing of various
IRS tax forms and returns through the Internet. Beginning in February 2010, this

included Forms 1040.

3:20-mj-00374-DMS Page 6 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 6 of 27
k. A taxpayer opting to use MeF to file his or her Form 1040 must use IRS
approved tax preparation software to prepare the return. Once prepared and signed, the
tax preparation software “originates” the electronic submission of the return. During this
process the electronic return data is converted into a format defined by the IRS for
internal production standards. Returns that successfully pass the validation process are
considered “accepted” and forwarded for additional processing to the IRS systems used
to process paper returns.

1. Amongst Providers is TaxHawk, Inc., which owns and operates online tax
preparation websites to include FreeTaxUSA.com.

m. Tax Preparer (“Preparer”): A Preparer is anyone who prepares, assist in
the preparation of, all or substantially all of any U.S. federal tax return, claim for refund,
or other tax form submitted to the IRS. Anyone who is compensated for these activities
must obtain an individual preparer tax identification number (“PTIN”) from the IRS. A
PTIN must be renewed each year with verification of the preparer’s personal information,
business information, and explanations regarding any felony convictions and or problems
with the preparer’s own U.S. individual or business tax obligations. Preparers that
operate without a PTIN may be subject to the penalty provisions of 26 U.S.C. § 6695,
Other Assessable Penalties with respect to the Preparation of Tax Returns for Other
Persons. Amongst the penalties is a $50 penalty for each return or claim that failed to
include the PTIN (up to $25,000 each year).

n. Return Preparer Program (“RPP”): RPP is an IRS program to identify
abusive tax preparers who prepare false income tax returns, frequently for large numbers

of taxpayers. RPP fraud schemes includes preparing false Forms 1040 and or related

3:20-mj-00374-DMS Page 7 of 27 \ \

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 7 of 27
schedules that claim inflated personal or business expenses, false deductions, unallowable
credits, and or excessive exemptions, which materially affects the determination of the
client’s tax liability. The fraud occurs when the false form is submitted to the IRS. In
some situations, the client, or taxpayer, may not even know of the false expenses,
deductions, exemptions and or credits shown on his or her tax return. However, when the
IRS detects a fraudulent return, the taxpayer — not the return preparer — is responsible for
paying any corrected tax and potential penalties.

FACTS IN SUPPORT OF PROBABLE CAUSE

Overview of Investigation

7. Beginning in May 2017, the Internal Revenue Service (“IRS”) Scheme
Development Center (“SDC”) referred more than 360 questionable Forms 1040 for tax years
2015 and 2017 to IRS-CI. The returns allegedly claimed more than $1.38 million in income tax
refunds.

8. Analysis of the 360 Forms 1040 the SDC identified as questionable revealed they
were purportedly self-prepared by the respective taxpayers and were electronically filed using
the Internet. Of these, about 269 claimed itemized deductions on Schedule A and received
refunds for overpayment of tax. The itemized deductions claimed on the returns ranged from 13
percent to 749 percent of adjusted gross income. Of these, at least 180 claimed deductions that
were at least 50 percent of adjusted gross income.

9. IRS records showed the foregoing 269 returns were received by the IRS from
three different Internet Protocol (IP) addresses: 24.237.213.104, 66.223.220.90, and
72.42.185.79, respectively. According to the American Registry for Internet Numbers

(“ARIN”), the three IP addresses were registered to an Internet Service Provider (“ISP’’) in

3:20-mj-00374-DMS Page 8 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 8 of 27
Anchorage, Alaska. Of these 269 returns, 18 were filed referencing email address
sanh66@hotmail.com.

10. According to records accessible from the State of Alaska, Department of
Commerce, Community, and Economic Development, website an email was sent on or about
June 9, 2014, from “allysia Sanh Thampithak <sanh66@hotmail.com>" to change a corporate
address.

11. Acriminal investigation was subsequently initiated on THAMPITHAK for
potential violations of 26 U.S.C. § 7206(2).

Witness Interviews Showed Thampithak Prepared Materially False Returns

12. On or about April 3, 2018, a search warrant was executed on THAMPITHAK’s
residence. Seized during the search warrant was a binder containing the names of clients for
whom THAMPITHAK prepared tax returns. Each of the following witnesses except for R.T.
were listed as clients.

Witness P.L

13. On or about January 3, 2019, P.L. was interviewed and provided the following
information regarding his 2016 and 2017 Forms 1040:

a. P.L. said he did not recall the name of the person who prepared his 2016
and 2017 Forms 1040, but he referred to her by the Lao word for “short”. He paid her
about $100 for the 2016 return and about $150 for the 2017 return.

b. P.L did not give the preparer the approximately $4,954 claimed asa 2016
residential energy credits carry forward on the 2017 Form 5695. P.L. said he had no clue

where the preparer got the number. P.L and the preparer talked in general terms about

3:20-mj-00374-DMS Page 9 of 27 \

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 9 of 27
how much on average he spent for electricity and how his gas bill spiked from an
incorrectly installed furnace.

&. P.L did not provide or pay the approximately $2,300 claimed as a general
sales taxes expense paid deduction on his 2016 Schedule A. P.L. did not talk about it
with the preparer.

d. P.L. did not provide or pay the approximately $11,400 claimed asa
personal property taxes expense paid deduction on his 2016 Schedule A. P.L. discuss
personal property taxes with the preparer. P.L. told investigators he paid $200 to the city.

€. P.L. did not provide the preparer the miles used to compute the
approximately $8,100 claimed as an EBE paid deduction on his 2016 From 2106. The
preparer did not discuss miles driven. The preparer asked him if he used his vehicle for
work and how much he spent on gas. He told her he used his vehicle for work. The
preparer did not ask P.L how he used his vehicle for work. When investigators asked P.L
how he used his vehicle for work, P.L. said he used gas to get to and from work and
nowhere else (i.e. commuting).

f. P.L. provided the preparer the approximately $3,500 travel expenses
claimed as an EBE paid deduction on his 2016 Form 2106. However, he told the
preparer the $3,500 was for three people to fly to Laos. P.L. went to Laos because his
father had passed away. P.L. said he did not know the travel expenses were being
claimed as an unreimbursed work expense. The preparer did not explain this to him.

g. P.L. did not specifically provide the approximately $960 gas expense

claimed as miscellaneous expenses paid deduction on his 2016 Schedule A. Rather, P.L.

3:20-mj-00374-DMS Page 10 of 27 Wy

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 10 of 27
provided an average biweekly amount he spent on gas. P.L. said he used gas only to go

to and from work (i.e. commute).

14. P.L. did not provide the preparer the approximately $4,800 international property
expense claimed as miscellaneous expenses paid on his 2016 Schedule A. P.L. did not talk with
the preparer about the amount claimed. P.L. did not own any international property.

15. | Basedon my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared P.L.’s 2016 and 2017 Forms 1040 in exchange
for money. The returns were materially false.

b. P.L. was not entitled to the residential energy credits claimed on his 2017
Form 5695 that carried forward to the 2017 Form 1040 Line 53. This false credit resulted
in P.L. receiving arefund for overpayment of tax approximately 1094 percent more than
the amount due him.

C. P.L. was not entitled to claim the foregoing deductions that totaled
approximately $30,227 (after adjusted gross income limitations), which were included in
his 2016 Schedule A Line 29. The false deductions resulted in P.L. receiving a refund for
overpayment of tax approximately 1,575 percent more than the amount due him.

Witness R.V. and E.V.

16. On or about December 18, 2018, R.V. and his spouse, E.V., were interviewed and
provided the following pertinent information regarding their 2016 and 2017 Forms 1040.

a. R.V. said he did not know the last name of the person that prepared their

2016 and 2017 Forms 1040, but the preparer’s first name was ALLY. They paid her

about $200 for each return.

3:20-mj-00374-DMS Page 11 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 11 of 27
b. Neither R.V. nor E.V. gave ALLY the approximately $4,500 claimed as a
2016 residential energy credit carryforward on their 2017 Form 5695. R.V. shared he did
not know from where the amount came. They did not talk home improvements,
electricity, gas, or heating. ALLY asked about appliance purchases. R.V. shared they
bought a used washing machine, replaced their water heater, and bought a new dryer.
R.V. did not recall what year the water heater was replaced. They bought the dryer
sometime before 2017.

c. R.V. did not provide ALLY the approximately $2,600 claimed asa
personal property taxes paid deduction on their 2016 Schedule A. He did not talk about
personal property taxes with ALLY.

d. R.V. did not provide ALLY the miles used to compute the approximately
$6,480 claimed as an EBE deduction on a 2016 Form 2106 for E.V. use of their car.
They talked with ALLY about using the car for work and driving to and from work. R.V.
told investigators he drove E.V. to and from work; they did not use the car for her
employer.

a R.V. did not know from where the approximately $4,543 claimed as an
EBE deduction on a 2016 Form 2106 came. He talked with ALLY about uniforms to
include a requirement for non-slip shoes and snow boots at his job.

f. R.V. did not specifically discuss with ALLY the approximately $400
registration fee and $1,200 gas ($1,600 total) claimed as other miscellaneous expenses
paid deduction on Schedule A. They talked about gas expenses for the car, but they did

not talk numbers.

3:20-mj-00374-DMS Page 12 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 12 of 27
17. Based on my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared R.V. and E.V.’s 2016 and 2017 Forms 1040 in
exchange for money. These returns were materially false.

b. R.V. and E.V. were not entitled to the residential energy credits claimed
on their 2017 Form 5695 that carried forward to the 2017 Form 1040 Line 53. The false
credit resulted in their receipt of a refund for overpayment of tax approximately 722
percent more than the amount due them.

c. R.V. and E.V. were not entitled to claim deductions that totaled
approximately $14,090 (inclusive of about $500 in R.V. business meals not discussed
with THAMPITHAK and after adjusted gross income limitations), which were included
in their 2016 Schedule A Line 29. The false deductions resulted in R.V. and E.V.
receiving arefund for overpayment of tax approximately 249 percent more than the
amount due them.

Witness R.B. and T.B.
18. On or about December 14, 2018, R.B. and T.B. were interviewed and shared the
following pertinent information regarding their 2015 Form 1040:

a. THAMPITHAK prepared the return for about $150.

b. Neither R.B. nor T.B. provided THAMPITHAK the approximately
$14,561 claimed asa state and local income taxes paid deduction on Schedule A.
Further, R.B. said he had not paid state and local income taxes. R.B. said he thought
THAMPITHAK asked about other expenses, but she did not ask questions about income

taxes.

3:20-mj-00374-DMS Page 13 of 27 \y

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 13 of 27
c. R.B. did not provide THAMPITHAK the miles used to compute the
approximately $24,150 claimed as an EBE paid deduction on Form 2106. R.B. said he
clearly told THAMPITHAK that he only used his car to commute and not for work. T.B.
added that she told THAMPITHAK her employer reimbursed her for driving her vehicle
between job locations.

19. Based on my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared R.B. and T.B.’s 2015 Form 1040 in exchange
for money. The return was materially false.

b. R.B. and T.B. were not entitled claim deductions that totaled
approximately $36,794 (after adjusted gross income limitations), which were included in
their 2015 Schedule A Line 29. The false deductions resulted in R.V. and E.V. receiving
arefund for overpayment of tax approximately 316 percent more than the amount due
them.

Witness M.H.
20. On or about December 15, 2018, M.H. was interviewed and shared the following
pertinent information regarding her 2015 Form 1040:

a. M.H. said she did not remember the preparer’s last name, but the
preparer’s first name was ALLY or ALLYSIA. M.H. paid the preparer about $150.

b. M.H. did not provide ALLY the mileage used to compute the
approximately $14,375 claimed as an EBE paid deduction on Form 2106. M.H. did not

drive the 25,000 miles used to compute the expense.

3:20-mj-00374-DMS Page 14 of 27 \

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 14 of 27
C. M.H. did not provide ALLY the approximately $2,300 claimed asa
general sales taxes paid deduction on Schedule A. M.H. said she had no idea from where
the amount came.

d. M.H. did not provide ALLY the approximately $6,600 claimed asa
personal property taxes paid deduction. M.H. did not buy personal property that had
taxes. M.H. said she had not idea from where it came.

€. When asked about the approximately $2,000 other property expense
claimed as miscellaneous expenses paid deduction on Schedule A, M.H said she owned
no other property than her car. M.H. recalled telling ALLY about the home her mother
owned in the Philippines. M.H. told ALLY it was in her mother’s name.

21. | Basedon my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared M.H.’s 2015 Form 1040 in exchange for
money. The return was materially false.

b. M.H. was not entitled to claim deductions that totaled approximately
$24,482 (after adjusted gross income limitations), which were included in her 2015
Schedule A Line 29. The false deductions resulted in M.H. receiving a refund for
overpayment of tax approximately 244 percent more than the amount due her.

Witness B.K.
22. On or about December 17, 2018, B.K. was interviewed and provided the
following pertinent information regarding his 2015 Form 1040:
a. B.K. did not know the preparer’s name. He said he knew her by her

nickname Sun (phonetic), which was “Short” in English. He paid her about $200.

3:20-mj-00374-DMS Page 15 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 15 of 27
b. B.K. did not provide the preparer the approximately $1,544 claimed asa
general sales taxes paid deduction on Schedule A. He paid no sales taxes.

C. B.K. did not provide the preparer the approximately $5,400 claimed asa
personal property taxes paid deduction on Schedule A. He paid no personal property
taxes.

d. B.K. did not provide the preparer the approximately $4,025 in attorney
fees expense claimed as miscellaneous expenses paid deduction on Schedule A. B.K.
said he never had a lawyer, did not pay a lawyer, and did not talk about an attorney with
the preparer.

e. B.K. did not provide the miles driven used to compute the approximately
$14,375 claimed as an EBE deduction on Form 2106. B.K.’s car sat at home, and he did
not drive it. B.K. did not have a conversation about mileage with the preparer.

23. Based on my training, experience, conversations with other law enforcement
officers, and participation in other investigations, I know:

a. THAMPITHAK prepared B.K.’s 2015 Form 1040 in exchange for money.
The return was materially false.

b. B.K. was not entitled to claim deductions that totaled approximately
$23,907 (after adjusted gross income limitations), which were included in his 2015
Schedule A Line 29. The false deductions resulted in B.K. receiving a refund for
overpayment of tax approximately 773 percent more than the amount due him.

Witness S.V.
24. On or about December 10, 2018, S.V. was interviewed and provided the

following pertinent information regarding his 2016 Form 1040:

3:20-mj-00374-DMS Page 16 of 27 Wy

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 16 of 27
a. The preparer’s name was ALLY. S.V. said he did not know ALLY’s last
name. He paid ALLY about $250 or $300.

b. S.V. did not know where ALLY got the about $4,800 claimed asa
personal property taxes paid deduction on Schedule A. He had not bought anything in
the last 15 years other than vehicles.

c. S.V. did not give ALLY either the approximately $4,505 other business
expenses or the miles used to compute the approximately $21,600 in vehicle expenses
($26,105 total) claimed as an EBE deduction on Form 2106. S.V. explained he operated
a business for which he had a separate business return prepared by a different preparer.
S.V. did not discuss with ALLY the business use of his personal car. S.V. said it was a
“shock to [him]” that vehicle expenses were on his personal return.

d. S.V. did not provide ALLY the approximately $1,542 gas and registration
expenses claimed as miscellaneous expenses deduction on Schedule A. S.V. only told
ALLY how many cars he had. He did not discuss gas or registrations with her.

25. Based on my training, experience, conversations with other law enforcement
officers, and participation in other investigations, I know:

a. THAMPITHAK prepared S.V.’s 2015 Form 1040 in exchange for money.
The return was materially false.

b. S.V. was not entitled to claim deductions that totaled approximately
$30,744 (after adjusted gross income limitations), which were included in his 2015
Schedule A Line 29. The false deductions resulted in S.V. receiving a refund for

overpayment of tax approximately 205 percent more than the amount due him.

3:20-mj-00374-DMS Page 17 of 27
Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 17 of 27 yw
Witness C.D.
26. On or about December 10, 2018, C.D. was interviewed and provided the
following pertinent information regarding his 2015 Form 1040:

a. C.D. initially said the preparer’s name was Ashley, but he called her Short
because her name in Lao was Sun (phonetic). When asked if the name ALLYSIA
sounded familiar, C.D. said yes and spontaneously offered the preparer’s name was
ALLY or something like that. He paid her about $500 for separate returns for his spouse
and himself (about $250 each).

b. C.D. did not give ALLY the approximately $2,900 claimed as a personal
property taxes paid deduction on Schedule A. He did not talk about it with her. When
asked if this could have been real estate taxes claimed on the wrong line, C.D. said he
only talked with ALLY about his mortgage principle and monthly payments. He did not
provide any information from the lender to ALLY. Following the interview, your affiant
reconciled the amount claimed asa general sales taxes paid deduction on the Schedule A
to Municipality of Anchorage property tax records (i.e. real estate taxes were entered as
general sales taxes and not personal property taxes).

c. C.D. did not give ALLY the specific number of miles driven used to
compute the approximately $13,275 claimed as an EBE deduction on Schedule A. C.D.
said the amount looked like too much. C.D. said he drove a lot while taking care of
clients of Good Samaritan, but he said he did not know how many and did not keep track.
27. Based on my training, experience, conversations with other law enforcement

officers, participation in other investigations, and the foregoing, I know:

3:20-mj-00374-DMS Page 18 of 27 \y

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 18 of 27
a. THAMPITHAK prepared C.D.’s 2015 Form 1040 in exchange for money.
The return was materially false.

b. C.D. was not entitled to claim deductions that totaled approximately
$16,175 (after adjusted gross income limitations), which were included in his 2015
Schedule A Line 29. The false deductions resulted in C.D. receiving a refund for
overpayment of tax approximately 274 percent more than the amount due him.

Witness B.D.
28. On or about December 7, 2018, B.D. was interviewed and provided the following
pertinent information regarding his 2015 Form 1040:

a. B.D. did not recall the preparer’s name; however, he showed investigators
a contact in his cellular telephone. The name listed was ALLY THAMPITHAK. He
paid her about $150.

b. B.D. did not give THAMPITHAK the approximately $9,540 used to
compute the claimed $4,532 medical expenses deduction on Schedule A. He told
THAMPITHAK he spent about $1,000 on allergy treatment. Your affiant notes that
generally deductible medical expenses are reduced by 10 percent of adjusted gross
income; consequently, B.D.’s $1,000 of medical expenses would not have been
deductible expense because of his adjusted gross income.

c. B.D. did not say anything to THAMPITHAK about the approximately
$7,000 claimed as a general sales taxes paid deduction on Schedule A. B.D. said he had
no idea where the number came from, and it was not correct. THAMPITAHK did not

ask him about sales taxes.

3:20-mj-00374-DMS Page 19 of 27 yy

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 19 of 27
d. B.D. did not tell THAMPITHAK the approximately $1,200 claimed as a
personal property taxes paid deduction on Schedule A. He did not pay personal property
taxes, and the amount was incorrect.

e. B.D. did not tell THAMPITHAK the mileage used to compute the about
$14,375 claimed as an EBE paid deduction on Form 2106. THAMPITHAK did not ask
B.D. how much he drove his personal car. B.D. told THAMPITHAK he drove his car to
work. B.D. told THAMPITHAK he usually drove the client’s car, but he did sometimes
drive his own car. B.D. said he did not know how many miles he drove, and he did not
track how many miles he drove his personal car for clients.

f. B.D. said he had no idea why there was approximately $925 vacation
house expense claimed asa miscellaneous expense deduction on his Schedule A. B.D.
had no vacation home. He recalled THAMPITHAK asked him if he went on vacation,
and he shared with her that he went to the Philippines.

29. Basedon my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared B.D.’s 2015 Form 1040 in exchange for money.
The return was materially false.

b. B.D. was not entitled to claim the foregoing deductions that totaled
approximately $22,498 (after adjusted gross income limitations), which were included in
his 2015 Schedule A Line 29. The false deductions resulted in B.D. receiving a refund

for overpayment of tax approximately 325 percent more than the amount due him.

3:20-mj-00374-DMS Page 20 of 27 \y

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 20 of 27
Witness R.T.
30. On or about January 29, 2018, R.T. was interviewed and provided the following
pertinent information regarding her 2016 Form 1040:

a. R.T. did not recall the preparer’s name; however, R.T. described the

location of THAMPITHAK’s residence when asked where her return was prepared. R.T.

paid the preparer about $200.

b. R.T. did not provide the preparer the approximately $1,121 claimed as a
general sales taxes paid deduction on Schedule A. R.T. added she did not pay that
amount.

q. R.T. did not provide the number of miles used to compute the
approximately $13,500 claimed as an EBE deduction on Form 2106. The only number
R.T. gave the preparer was 12,000. R.T. told investigators she did not use her car for her
employer. R.T. said she did not know this was on her return.

d. R.T. did not provide the preparer the approximately $960 gas expenses
claimed asa miscellaneous expense deduction on Schedule A.

31. Based on my training, experience, conversations with other law enforcement
officer, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared R.T.’s 2016 Form 1040 in exchange for money.

b. R.T. was not entitled to the foregoing deductions that totaled
approximately $14,526 (after adjusted gross income limitations), which were included in
her 2016 Schedule A Line 29. The false deductions resulted in R.T. receiving a refund

for overpayment of tax approximately 258 percent more than the amount due her.

3:20-mj-00374-DMS Page 21 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 21 of 27
Witness R.S.
32. On or about January 22, 2018, R.S. was interviewed and provided the following
pertinent information regarding her 2016 Form 1040:

a. R.S. did not recall the preparer’s name; however, R.S.’s spouse identified
the preparer as THAMPITHAK. R.S. paid THAMPITHAK about $200.

b. R.S. did not pay the approximately $1,800 claimed asa state and local
income tax expense deduction on Schedule A. R.S. had not worked outside of Alaska
(i.e. in a locality with an income tax).

C. R.S. did not pay the approximately $4,801 claimed asa personal property
taxes paid deduction on Schedule A. R.S. shared that she did not own a home, have a
mortgage, or possess anything that she would have paid personal property taxes on.

d. R.S. did not provide the mileage used to compute the approximately
$13,643 claimed as an EBE deduction on Form 2106. R.S. told THAMPITHAK she used
her personal vehicle to go to and from work (i.e. commute).

33.  Basedon my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregomng, I know:

a. THAMPITHAK prepared R.S. 2016 Form 1040 in exchange for money.
The return was materially false.

b. R.S. was not entitled to claim the foregoing deductions that totaled
approximately $20,248 (after adjusted gross income limitations), which were included in
her 2016 Schedule A Line 29. The false deductions resulted in R.S. receiving a refund

for overpayment of tax approximately 226 percent more than the amount due her.

3:20-mj-00374-DMS Page 22 of 27 \Wr

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 22 of 27
Witness V.L.
34. On or about December 17, 2018, V.L. was interviewed and provided the
following pertinent information regarding his 2017 Form 1040:

a. V.L. said he did not know the preparer’s real name. He called her Sun
(phonetic), which meant short in Lao. V.L. paid the preparer about $100.

b. When asked about the approximately $4,000 residential energy credits
carryforward from 2016 claimed on Form 5695, V.L. said he did not talk with the
preparer about anything from tax year 2016. V.L. gave the preparer receipts. After
investigators explained residential energy credits to V.L., he said he spent about $100 or
$200 to fix his heating and about $1,000 on flooring and tools. V.L. shared that he did
not have receipts for the heating or the flooring.

35. | Basedon my training, experience, conversations with other law enforcement
officers, participation in other investigations, and the foregoing, I know:

a. THAMPITHAK prepared V.L.’s 2017 Form 1040. The return was
materially false.

b. V.L. was not entitled to the residential energy credits claimed on his 2017
Form 5696, which carried forward to his 2017 Form 1040 Line 53. This false credit
resulted in V.L. receiving a refund for overpayment of tax approximately 562 percent
more than the amount due him.

THAMPITHAK Acted Willfully
Undercover Operation

36. On or about March 1, 2018, an IRS-CI undercover agent (“UCA”) met with

THAMPITHAK to have a Form 1040 prepared. The information provided by the UCA should

3:20-mj-00374-DMS Page 23 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 23 of 27
have resulted in a Form 1040 with a total tax of $2,980 and owing $87. During the preparation,
THAMPITHAK acknowledged the Form 1040 she initially prepared showed $87 was owed.
However, THAMPITHAK prepared a Form 1040 that claimed $2,500 residential energy credits
on Line 53. THAMPITHAK neither discussed the residential energy credit, nor did she obtain
any documentation from the UCA regarding residential energy credits. THAMPITHAK
provided a printout of the Form 1040 to the UCA, which showed it was self-prepared and tax
was overpaid (ie. a $2,413 refund was due).

37. Based on my training, experience, conversations with other law enforcement
officers, and participation with other investigations, I know the foregoing showed
THAMPITHAK willfully prepared a materially false Form 1040 on behalf of the UCA.

THAMPITHAK Interview

38. On or about April 3, 2018, THAMPITHAK was interviewed by IRS-CI. She
provided the following pertinent information:

a. A person could spend three months to five years in prison and have to pay

a fine for providing false information on a tax return. She added that she knew if she put

something false on her tax return she could be fined or put in jail.

b. She said she understood penalty of perjury meant that if a person put
something false, he or she could be fined or put in jail.

C. She said she knew a person could go to jail for adding false items to a tax
return.

d. She initially claimed to investigators that all information on the tax returns

she prepared came from her clients, and she cautioned the clients that they would need

3:20-mj-00374-DMS Page 24 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 24 of 27

er
proof for any amount on the tax return. She added that she did not put anything
additional on her clients’ individual income tax returns without their knowledge.

€. When confronted that she was lying to investigators and that investigators

had video of her preparing a false return for the UCA, THAMPITHAK admitted for some

of her clients she added items to get them larger refunds. When asked how many times
she claimed false items on her clients’ Forms 1040, THAMPITHAK said “half and half”.

f. When asked again if she claimed items on her clients’ Forms 1040 that
were not true, THAMPITHAK nodded yes.

39. Based on my training, experience, conversations with other law enforcement
officers, and participation in other investigations, I know the foregoing showed THAMPITHAK
knew she had a legal duty to prepare accurate and true tax returns. She knew she could go to jail
and or be fined for preparing false returns. She initially lied to investigators to conceal her
criminal conduct, and only admitted to her criminal conduct when confronted with the fact there
was a video of her preparing a materially false tax return.

THAMPITHAK Misrepresented Her Knowledge of Tax Matters to Clients

40. According to M.H., she mentioned to THAMPITHAK she was considering going

to H&R Block to prepare her tax returns. THAMPITHAK conveyed the following to M.H:
a. THAMPITHAK used to work for H&R Block.
b. H&R Block was trained by the Government to not give as big of a refund

so the Government would not lose as much money giving back refunds.

C. H&R Block did not allow its preparers to navigate the areas to get more its

customers more of a refund (leaving areas untouched).

3:20-mj-00374-DMS Page 25 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 25 of 27

yr
d. THAMPITHAK was able to spend more time navigating the systems and
touching areas to get more of a refund than H&R Block preparers.

e. H&R Block supervisors would stand behind their tax preparers and check
to see if the tax preparers were doing more than they were supposed to be doing. The
supervisors did not want the customers to get more of a refund.

41. According to P.L., THAMPITHAK told him she worked for H&R Block but was
laid off.

42. According to R.V., THAMPITHAK told him she went to school to be a lawyer,
had been preparing tax returns a long time, and had lots of clients.

43. According to T.B., THAMPITHAK told her she worked for H&R Block.

44. According to B.D., THAMPITHAK previously worked for H&R Block and
Liberty Tax.

45. When interviewed on April 3, 2018, THAMPITHAK told investigators she had
not worked for a tax preparer to include H&R Block. She had no formal training on tax matters.
She said it was easy to prepare tax returns using online software by going through and following
the questions prompted by the tax return preparation programs.

//
/
Ht
I
H
//

H/

3:20-mj-00374-DMS Page 26 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 26 of 27

y
CONCLUSION

46. I submit that this affidavit supports probable cause to believe that
THAMPITHAK has committed violations of Title 26 U.S.C. § 7206(2), Fraud and False

Statements.

Digitally signed by Clinton J.

4 Va ff—WNight
Date: 2020.07.13 15:20:52

-08'00
CLINTON J. WIGHT
Special Agent
Internal Revenue Service

 

Subscribed and sworn to before me
this /4 day of July, 2020

Meet fr

DEBORAH M. SMITH

Chief United States Magistrate Judge
District of Alaska

Anchorage, Alaska

3:20-mj-00374-DMS Page 27 of 27

Case 3:20-mj-00374-DMS Document 1-1 Filed 07/14/20 Page 27 of 27 Nel
